Filed 2/28/22 In re K.M. CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE

In re K.M., a Person Coming Under                                B310694
the Juvenile Court Law,

                                                                 (Los Angeles County
LOS ANGELES COUNTY                                               Super. Ct. No. CK79117)
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

         Plaintiff,

         v.

M.P.,

         Defendant and Appellant;

T.M.,

         Defendant and Respondent.



     APPEAL from an order of the Superior Court of
Los Angeles County, Jean M. Nelson, Judge. Affirmed.
      John L. Dodd, under appointment by the Court of Appeal,
for Defendant and Appellant M.P.
      No appearance for Defendant and Respondent T.M.

             ____________________________________


       We resolve this case by a memorandum opinion pursuant
to California Standards of Judicial Administration, Standard 8.1.
Accordingly, we provide very limited factual and procedural
background.
       The dependency proceedings giving rise to this appeal
concern K.M., the daughter of M.P. (Mother) and T.M. (Father).
When the juvenile court concluded its jurisdiction over K.M. and
ended proceedings, it granted sole legal and physical custody to
Father, with monitored visitation for Mother. The order to this
effect addresses numerous details regarding Mother’s visitation
rights, such as the frequency and duration of visits and the
selection of a monitor. In the portion of the order addressing
“reasons for no or supervised visitation” (capitalization omitted),
the court noted that Mother “ha[d] not made substantial progress
in the following court-ordered programs”: “[i]ndividual
counseling” and “[o]ther . . . Mother must complete five . . .
random or on demand drug tests and her Marijuana levels must
be under 500 ng/ml.” At the hearing, the court described these
provisions as a “rider” imposing testing and counseling
requirements on Mother. Nowhere in the order, and at no point
at the hearing, did the court expressly limit or even address the
circumstances under which the custody order could be modified.
       Mother appeals from this custody order, arguing that the
testing and counseling requirements improperly “purport[ ] to




                                 2
restrict the ability of the family law court to modify the custody
order [and] [are] invalid.” We disagree and affirm.
      In crafting an exit order at the termination of dependency
proceedings, a juvenile court may also issue custody and
visitation orders (Welf. & Inst. Code, § 362.4, subd. (a)),1 as
well as collateral orders regarding such things as counseling or
parenting classes that the juvenile court determines, in its broad
discretion, would serve the child’s interest. (In re Chantal S.
(1996) 13 Cal.4th 196, 204; In re Cole Y. (2015) 233 Cal.App.4th
1444, 1456 (Cole Y.).) The family court enforces such orders
following the termination of juvenile court jurisdiction. (See
§ 362.4, subds. (a) & (b).) But the family court has authority
under section 302, subdivision (d) to modify or terminate such
juvenile court orders, if “the [family] court finds . . . there has
been a significant change of circumstances since the juvenile
court issued the order and modification of the order is in the best
interests of the child.” (§ 302, subd. (d).)
      In light of section 302, subdivision (d), a juvenile court does
not have authority to limit the family court’s ability to modify
such an order. (Cole Y., supra, 233 Cal.App.4th at p. 1456.) In
Cole Y., this court considered a juvenile court order that did just
that by expressly conditioning the family court’s ability to modify
the juvenile court’s custody and visitation order on the parent
completing counseling. (Id. at p. 1451 [juvenile court order on
review provided that “ ‘in order to modify the [juvenile] court’s
orders, . . . Father will have to complete . . . a full drug program
with weekly testing, a parenting program and individual

      1Unless otherwise indicated, all statutory references are to
the Welfare and Institutions Code.




                                  3
counseling’ ”].) We reversed the order as an abuse of discretion.
(Id. at p. 1456.)
        Mother acknowledges that, unlike in Cole Y., the custody
order in this case does not explicitly condition modification of
the order on her fulfilling certain requirements. She argues,
however, that the order “does so impliedly” because the only
“significant change” the family court could conclude warranted
modification under section 302, subdivision (d) would be Mother
fulfilling the requirements in the custody order (i.e., achieving a
certain number of clean drug tests and “complet[ing] individual
counseling to address how to co-parent”).
        Mother’s characterization of the order is unpersuasive.
The order cannot be fairly construed as placing a condition or
limitation on the family court’s authority to modify it. Mother
remains free to seek a modification of the order based on
whatever constitutes “a significant change of circumstances”
that is in K.M.’s best interests (§ 302, subd. (d)), including (but
not limited to) alleviation of the reasons for the assertion of
dependency jurisdiction, perhaps (but not necessarily) through
successful drug tests and completion of individual counseling.
Thus the family court remains free to modify or terminate the
exit order based on its own findings of changed circumstances
and the child’s best interest. (See Heidi S. v. David H. (2016)
1 Cal.App.5th 1150, 1164.) Nothing in the order expressly
prohibits or limits these paths to modification, nor does anything
about the testing and counseling requirements themselves imply
that they are the only means of demonstrating the requisite level
of change.




                                 4
                        DISPOSITION
     The juvenile court order is affirmed.
     NOT TO BE PUBLISHED.




                                   ROTHSCHILD, P. J.
We concur:




                 CHANEY, J.




                 BENDIX, J.




                               5